DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10 August 2021, with respect to the Varaprasad reference have been fully considered and are persuasive.  The claim rejections based on the Varaprasad reference have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sharma et al. (U.S. Patent Application Publication 2015/0050771).
Applicant's arguments, with respect to the rejections of claims 15, 17 and 19 under 112(a) and 112(b) have been fully considered but they are not persuasive.
Regarding claims 15, 17 and 19, the applicant merely concludes that the claims comply with the written description requirement.  The examiner respectfully disagrees and maintains the previous rejections under 112(a).

MPEP § 2163.03 V:
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

MPEP § 2173.05(g):
Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c).
In this instance, the applicant only discloses performing a particular active step of exposing the ARC layer to UV radiation in the specification and that particular step results in “increasing the saturation current density” recited in claims 15, 17 and 19.  The specification, disclosing only those means known to the inventor (UV radiation), is not commensurate in scope with the claim.  Without reciting the particular steps that achieve the result, all means or methods of increasing the saturation current density is encompassed by the claims.  Claims 15, 17 and 19 are each a broad genus claim but the disclosure only describes a narrow species (UV radiation) with no evidence that the genus is contemplated.  The applicant only discloses that increasing the saturation current density is the result of exposing the ARC layer to UV radiation and by no other means.  The claim is broader than that for which the applicant has possession.  Unlimited functional claim limitations that extend to all means or methods of “increasing the saturation current density” is not adequately supported by the written description which are required.  Therefore the claims do not satisfy the 112(a) requirement.
The applicant provides no arguments regarding the 112(b) rejections.  The examiner also maintains the previous rejections under 112(b).
The recitation of “increasing the saturation current density” fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim, and is merely a recitation of a result achieved by the invention, and the boundaries of the claim scope are unclear.
Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 16 June 2021.  The references cited on the PTOL 1449 form have been considered.

Claim Objections
Claim 22 is objected to because of the following informalities:
Claim 22 recites “wherein the exposing the ARC layer to UV radiation and the thermally anneal the ARC layer reduce hydrogen bonds at the interface between the ARC layer and the passivating dielectric layer” and should read -- wherein the exposing the ARC layer to UV radiation and the thermally annealing the ARC layer reduce hydrogen bonds at [[the]] an interface between the ARC layer and the passivating dielectric layer --.  These amendments are required to mitigate antecedent basis issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant only discloses performing a particular active step of exposing the ARC layer to UV radiation in the specification that results in “increasing the saturation current density” recited in claims 15, 17 and 19.  The specification, disclosing only those means known to the inventor (UV radiation), is not commensurate in scope with the claim.  Without reciting the particular steps that achieve the result, all means or methods of increasing the saturation current density is encompassed by the claims.  Claims 15 and 19 are each a broad genus claim but the disclosure only describes a narrow species (UV radiation) with no evidence that the genus is contemplated.  The applicant only discloses that increasing the saturation current density is the result of exposing the ARC layer to UV radiation and by no other means.  The claim is broader than that for which the applicant has possession.  Unlimited functional claim limitations that extend to all means or methods of “increasing the saturation current density” is not adequately supported by the written description which are required.  Therefore the claims do not satisfy the 112(a) requirement (see response to arguments above; see MPEP § 2163.03 V and § 2173.05(g)).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “increasing the saturation current density” fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim, and is merely a recitation of a result achieved by the invention, and the boundaries of the claim scope are unclear (see response to arguments above; see MPEP § 2173.05(g)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (U.S. Patent Application Publication 2011/0056545) in view of Sharma et al. (U.S. Patent Application Publication 2015/0050771).
Referring to Claim 1, Ji teaches with regard to Fig. 1 and 2, a method of fabricating a solar cell, the method comprising: forming a passivating dielectric layer (191; par. 50 and 53; silicon oxide SiOx) on a light-receiving surface (a front surface) of a silicon substrate (110; par. 51); forming an anti-reflective coating (ARC) layer (130; par. 50 and 53; SiNx or SiNx:H for example) below the passivating dielectric layer (191).  
Ji does not explicitly state exposing the ARC layer (130) to ultra-violet (UV) radiation; and subsequent to exposing the ARC layer (130) to ultra-violet (UV) radiation, thermally annealing the ARC layer.  
In the same field of endeavor, Sharma teaches a method of fabricating a solar cell, the method comprising: forming a passivating dielectric layer (thermal silicon oxide; par. 28, 35, 45, 60, 66) on a light-receiving surface of a photovoltaic layer (n-type 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize and expose the ARC layer to UV radiation and then thermally anneal the ARC layer as taught by Sharma for the ARC layer of Ji in order to provide an improved ARC layer that neutralizes and controls the magnitude of the charges, improves cell efficiency by minimizing surface recombination by passivating the dangling bonds at the interface with atomic hydrogen released during the anneal and decreases the amount of neutral defects due to bonding of hydrogen with the K center (par. 4, 51 and 63).
Referring to Claim 2, Sharma further teaches wherein exposing the ARC layer to UV radiation comprises exposing the ARC layer to light having a wavelength approximately in the range of 250-450 nanometers (par. 50, 51 and 63).
Referring to Claim 3, as modified above, Ji in view of Sharma teach the limitations of claim 1.  Sharma further teaches wherein exposing the ARC layer to UV radiation comprises exposing for a duration (par. 50, 51 and 63) but does not explicitly state for how long.  Absent a showing of criticality with respect to the duration of the UV radiation exposure (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to adjust the 
Referring to Claim 4, Sharma further teaches wherein thermally annealing the ARC layer comprises heating at a temperature approximately in the range of 200-500 degrees Celsius (par. 56).
Referring to Claim 5, Sharma further teaches wherein the heating comprises using a process selected from the group consisting of a forming gas anneal (FGA) process or a furnace heating process (par. 56; Table III).
Referring to Claim 7, Ji further teaches wherein forming the passivating dielectric layer (191) comprises forming a thermal silicon oxide layer (par. 53) on a light-receiving surface of the silicon substrate (110), and wherein the silicon substrate (110) is an N-type monocrystalline silicon substrate (par. 51).  Sharma also teaches forming a passivating dielectric layer that comprises forming a thermal silicon oxide layer (par. 45 and 66) on a light-receiving surface of a silicon substrate, and wherein the silicon substrate is an N-type silicon substrate (Fig. 10; par. 26, 34 and 64).  
Referring to Claim 9, as modified above, Sharma further teaches wherein the forming the ARC layer comprises forming a silicon nitride layer (silicon nitride; par. 26, 28, 31, 36, 40).  Ji also teaches wherein forming the ARC layer (130) comprises forming a silicon nitride layer (par. 50 and 53; SiNx or SiNx:H for example).  

Referring to Claim 11, Ji further teaches subsequent to forming the passivating dielectric layer (191), forming an intermediate material layer (171) on the passivating dielectric layer (191), the intermediate material layer (171) selected from the group consisting of an amorphous silicon (a-Si) layer, wherein the ARC layer (130) is formed on the intermediate material layer (171) (par. 54).
Referring to Claims 12 and 13, as modified above, Sharma further teaches wherein forming the ARC layer comprises forming the ARC layer having an amount of hydrogen therein, the method further comprising: removing at least a portion of the amount of hydrogen from the ARC layer; and wherein removing the portion of the amount of hydrogen from the ARC layer is performed during the thermal annealing of the ARC layer (par. 4, 28, 57, 63, 76).
Referring to Claim 21-24, as modified above, Sharma further teaches wherein the ARC layer includes hydrogen (par. 4, 28, 57, 63, 76); wherein the exposing the ARC layer to UV radiation and the thermally anneal the ARC layer reduce hydrogen bonds at the interface between the ARC layer and the passivating dielectric layer (par. 4, 28, 57, 63, 76); wherein the ARC layer that is exposed to UV radiation includes silicon nitride (par. 4, 28, 57, 63, 76); and wherein the passivating dielectric layer includes an oxide (par. 28, 35, 45, 60, 66).  Ji also teaches wherein passivating dielectric layer (191) includes an oxide (par. 53).

As insofar as Claim 15 is supported and definite, Ji teaches with regard to Fig. 1 and 2, a method of fabricating a solar cell, the method comprising: forming a passivating dielectric layer (191; par. 50 and 53; silicon oxide SiOx) on a light-receiving surface (a front surface) of a silicon substrate (110; par. 51); forming an anti-reflective coating (ARC) layer (130; par. 50) below the passivating dielectric layer (191).  The anti-reflection layer (130) reduces a reflectance of light incident on the solar cell and increases selectivity of a predetermined wavelength band, thereby increasing the efficiency of the solar cell (par. 56).
Ji does not explicitly state increasing the saturation current density (Jo) at an interface at the light-receiving surface of the silicon substrate (110); and subsequent to increasing the saturation current density, thermally annealing the ARC layer (130). 
In the same field of endeavor, Sharma teaches a method of fabricating a solar cell, the method comprising: forming a passivating dielectric layer (thermal silicon oxide; par. 28, 35, 45, 60, 66) on a light-receiving surface of a photovoltaic layer (n-type silicon; par.); forming an anti-reflective coating (ARC) layer (silicon nitride; par. 26, 28, 31, 36, 40) below the passivating dielectric layer (thermal silicon oxide); exposing the ARC layer (PECVD silicon nitride) to ultra-violet (UV) radiation (par. 15, 38, 40, 50, 51 and 63; Fig. 4); and subsequent to exposing the ARC layer (PECVD silicon nitride) to ultra-violet (UV) radiation, thermally annealing the ARC layer (PECVD silicon nitride) (abstract; par. 18, 23-14, 40, 55-57, 63; Fig. 7 and 12-14); wherein the ARC layer includes hydrogen (par. 4, 28, 57, 63, 76); wherein the exposing the ARC layer to UV radiation and the thermally anneal the ARC layer reduce hydrogen bonds at the 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the ARC layer and expose it to UV radiation and then thermally anneal it as taught by Sharma for the ARC layer of Ji in order to provide an improved ARC layer that neutralizes and controls the magnitude of the charges, improves cell efficiency by minimizing surface recombination by passivating the dangling bonds at the interface with atomic hydrogen released during the anneal and decreases the amount of neutral defects due to bonding of hydrogen with the K center (par. 4, 51 and 63).
As insofar as Claim 16 is supported and definite, as modified above, Sharma further teaches wherein increasing the saturation current density at the interface comprises exposing the ARC layer to UV radiation having a wavelength approximately in the range of 250-450 nanometers (par. 50, 51 and 63).  Sharma further teaches wherein exposing the ARC layer to UV radiation comprises exposing for a duration (par. 50, 51 and 63) but does not explicitly state for how long.  Absent a showing of criticality with respect to the duration of the UV radiation exposure (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to adjust the duration within the large range through routine experimentation in order to achieve varying charge neutralization.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in 
As insofar as Claim 17 is supported and definite, as modified above, Sharma further teaches wherein thermally annealing the ARC layer comprises heating at a temperature approximately in the range of 200-500 degrees Celsius using a process selected from the group consisting of a forming gas anneal (FGA) process or a furnace heating process (par. 53; Table III).

As insofar as Claim 19 is supported and definite, Ji teaches with regard to Fig. 1 and 2, a method of fabricating a solar cell, the method comprising: forming a thermal silicon oxide layer (191; par. 50 and 53; silicon oxide SiOx) on a light-receiving surface (a front surface) of an N-type monocrystalline silicon substrate (110; par. 51); forming an anti-reflective coating (ARC) layer (130; par. 50) below the thermal silicon oxide layer (191).  The anti-reflection layer (130) reduces a reflectance of light incident on the solar cell and increases selectivity of a predetermined wavelength band, thereby increasing the efficiency of the solar cell (par. 56).
Ji does not explicitly state increasing the saturation current density (Jo) at an interface at the light-receiving surface of the silicon substrate (110); and subsequent to increasing the saturation current density, thermally annealing the ARC layer (130). 
In the same field of endeavor, Sharma teaches a method of fabricating a solar cell, the method comprising: forming a passivating dielectric layer (thermal silicon oxide; 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the ARC layer and expose it to UV radiation and then thermally anneal it as taught by Sharma for the ARC layer of Ji in order to provide an improved ARC layer that neutralizes and controls the magnitude of the charges, improves cell efficiency by minimizing surface recombination by passivating the dangling bonds at the interface with atomic hydrogen released during the anneal and decreases the amount of neutral defects due to bonding of hydrogen with the K center (par. 4, 51 and 63).
As insofar as Claim 20 is supported and definite, as modified above, Sharma further teaches wherein increasing the saturation current density at the interface .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (U.S. Patent Application Publication 2011/0056545) in view of Sharma et al. (U.S. Patent Application Publication 2015/0050771) in further view of Johnson Kadilkar or Moslehi.
Referring to Claim 8, Ji in view of Sharma teach the limitations of claim 1 wherein the passivating dielectric layer (191) is selected from the group consisting of silicon oxide (par. 53 and 60), but does not explicitly state wherein forming the passivating dielectric layer comprises forming the passivating dielectric layer by atomic layer deposition (ALD).

Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the passivating dielectric silicon oxide layer of Ji in view of Sharma by ALD as taught by Johnson, Khadilkar or Moslehi based on its well-known suitability in the art for forming very conformal passivation of the solar cell.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 6, the prior art of record alone or in combination neither teaches nor makes obvious the invention of subsequent to forming the ARC layer and prior to exposing the ARC layer to UV radiation, heating at a temperature approximately in the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EARL N. TAYLOR
Primary Examiner
Art Unit 2896